PER CURIAM.
This is an appeal from a final summary judgment in favor of American Bankers Life Assurance Company on its suit to foreclose a mortgage and suit on a guaranty,* as well as a summary final judgment in American Bankers’ favor on the second amended counterclaim. We conclude, as did the trial court, that there was no disputed issue of material fact and that appel-lee American Bankers was entitled to judgment as a matter of law.
Affirmed.

 The trial court retained jurisdiction to determine the amount of any deficiency.